The record discloses that at an early hour of the morning two policemen of the City of Jacksonville observed a car parked, and apparently without an occupant. Shortly thereafter they noticed someone in the car attempting to start it. It had been raining and evidently the motor had drowned out. One of the policemen threw his flashlight on the car and when he did so a man ran from it. He chased the man but did not catch him, whereupon he returned to the car and the other policemen. In the meantime the other police approached the car, flashed his light on it and observed a quantity of loose coins, sacks, etc. Thereupon the two remaining occupants were arrested and the car was searched which revealed a pistol, ammunition, a safe tumbler, a large quantity of currency consisting of rolled change, silver, bills and checks. This caused the officers to think a robbery had been committed and that assumption soon proved to be correct. There can be no question of appellant's guilt. The law does not prohibit all searches without a warrant. The constitutional prohibition is only against unreasonable searches. No other reversible error appearing, the judgment is affirmed upon authority of State ex rel. Stillman v. Merrift, 86 Fla. 164, 99 So. 230, and Carroll v. United States, 267 P. S. 132, 45 Sup. Ct. 280, 69 L. Ed. 543.
Affirmed.
CHAPMAN, C. J., TERRELL AND BUFORD, JJ., concur.